This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellant,

 4 v.                                                                                   No. 35,502

 5 STEPHANIE VERONICA DELARA,

 6          Defendant-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF LINCOLN COUNTY
 8 Daniel A. Bryant, District Judge

 9   Hector H. Balderas, Attorney General
10   Santa Fe, NM
11   Jacqueline R. Medina, Assistant Attorney General
12   Albuquerque, NM

13 for Appellant

14 Gary C. Mitchell, P.C.
15 Gary C. Mitchell
16 Ruidoso, NM

17 for Appellee


18                                 MEMORANDUM OPINION

19 BUSTAMANTE, Judge.
1   {1}   The State has appealed from an order denying a motion for reconsideration. We

2 previously issued a notice of proposed summary disposition, proposing to dismiss.

3 The State has filed a response with this Court indicating that it does not oppose our

4 proposed summary disposition.

5   {2}   Accordingly, for the reasons previously stated, we dismiss.

6   {3}   IT IS SO ORDERED.

7

8                                    _______________________________________
9                                    MICHAEL D. BUSTAMANTE, Judge

10 WE CONCUR:


11
12 JAMES J. WECHSLER, Judge


13
14 M. MONICA ZAMORA, Judge




                                            2